DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 14 October 2021 of Invention Group II and Species A2, B2, and C2 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as it applies to at least Groups I-II, Species A1-A2, and Species C1-C2 as set forth in the Office action mailed on 19 August 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terry M. Finerman on 05 November 2021.

The application has been amended as follows: 


(Canceled)

(Previously Cancelled)	

(Previously Cancelled)	

(Previously Cancelled)		

(Currently Amended)	A device for producing 3D molded parts[ using a powder-based printing process,[ the device comprising a spectrum converter arranged between an infrared radiator and a bed of powder material, and the spectum converter comprising an upstream radiation filter and downstream radiation filter spaced a distance from one another, wherein the upstream filter is selected to absorb long-wave radiation generated by the infrared radiator so as to become heated while allowing short-wave infrared radiation to pass therethrough, the downstream filter being selected to allow the short-wave radiation to pass therethrough, wherein the upstream radiation filter and the distance reduces heating of the downstream filter so as to prevent particle material from the powder bed from melting and sticking thereto, and the short-wave radiation passing through the downstream filter being configured to locally heat regions of the powder to which an absorber has been applied so as to produce the 3D molded parts.

(Currently Amended)	The device[ of claim 5, characterized in that the[ upstream and downstream filters[s and filter[ those wavelength ranges.

(Currently Amended)	The device[ of claim[ 6, characterized in that the selected wavelength ranges[ corrrespond to the long-wave[

(Currently Amended)	The device[ of claim 5,[ further comprising one or more of a construction platform for supporting the powder bed,[ for delimiting a boundary of the powder bed, a job box for delimiting a boundary of the powder bed, a recoater, a print head for depositing the absorber, and a ceramic sheet[

(Currently Amended)	The device[ of claim[ 5,[ further comprising an overhead radiator[

 (Currently Amended)	The device[ of claim 5,[ comprising one or more components selected from the group consisting of a fluid-cooled radiator for the spectrum converter, a fan for the spectrum converter, an insulation of[ a construction container for the powder bed, an insulation of[ a construction platform for the powder bed, a resistance heater for heating the powder bed, a heating coil for heating the powder bed, a resistance heater of[ a powder coater, and a pyrometer[

(Previously Cancelled) 		

(Previously Cancelled) 	

(Currently Amended)	The device of claim 5,[ wherein the spectrum converter further comprises one or more cooling features selected from the group consisting of cooling slots, cooling recesses, cooling grooves, and cooling bores.

(Currently Amended)	The device of claim[ 5, wherein the upstream filter is a borosilicate disk.

(Currently Amended)	The device of claim 7, wherein the selected wavelength ranges[ are 8µm-3.5µm[

(Currently Amended)	The device of claim[ 5, wherein the[ upstream and downstream filters are arranged essentially one above the other.

(Currently Amended)	The device of claim[ 5, wherein[ is provided between the[ upstream and downstream filters.

(Currently Amended)	The device of claim[ 5, wherein the[ downstream filter is configured as a diffuser.

(Currently Amended)	The device of claim[ 5, wherein the device includes the following components: a construction platform for supporting the powder bed,[ for delimiting a boundary of the powder bed, a powder recoater, a print head[ for printing the absorber,[ and an overhead radiator[

(Currently Amended)	The device of claim 19, wherein the[ long-wave radiation wavelength ranges[ from 8µm-3.5µm[ and the short-wave radiation ranges from 3.5µm-0.5µm[, and wherein the device comprises one or more components selected from the group consisting of a fluid-cooled radiator for the spectrum converter, a fan for the spectrum converter, an insulation of[ a construction container for the powder bed, an insulation of[ a construction platform for the powder bed, a resistance heater for heating the powder bed, a heating coil for heating the powder bed, a resistance heater of recoater, and a pyrometer[

(Currently Amended)	The device of claim 5, wherein: 
[
the device comprises a coater for applying a powder layer to the powder bed;
the device comprises a printhead for selectively applying[ the absorber to the powder layer; and
the device comprises a sintering radiator unit including the spectrum converter that provides radiation to a surface of the powder layer while moving over the surface.

(Currently Amended)	The device of claim 21, 
wherein the spectrum converter includes:
the infrared radiator[;
the[ upstream filter;[
the[ downstream filter[; and 
a cavity between the[ upstream filter and the[ downstream filter;
wherein the[ infrared radiator emits an initial radiation spectrum which passes through the[ upstream filter for removing the long-wave radiation and allowing the short-wave infrared radiation to pass resulting in an intermediate radiation spectrum, and then through the[ downstream filter that allows the short-wave infrared radiation to pass[ and 
wherein while applying the radiation to the powder layer surface, a temperature of the[ downstream filter is lower than a temperature of the[ upstream filter. 

(Currently Amended)	The device of claim 21, 
wherein the[




 downstream filter is configured as a diffuser that diffuses the radiation. 
 infrared radiator is a short-wave infrared generator[ comprising long-wave radiation components, and wherein the[ upstream and[ downstream filters allow radiation to pass therethrough having a wavelength of 0.5 to 3.5 µm[

25. 	(Currently Amended)	The device of claim 24,
wherein the device includes a sensor that measures a temperature of a peripheral area of the[ powder bed in a region not printed with the absorber. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While a powder-based printing apparatus is generally known, including one comprising a spectrum converter in the form of a filter element configured to filter certain radiation wavelengths while allowing other wavelengths to pass therethrough, and while optical systems are known to comprise a dual-filter spectrum converter, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed device is provided with the claimed spectrum converter, infrared radiator, and powder bed arranged as claimed, the spectrum converter comprising the claimed upstream and downstream filters arranged and configured as claimed, with the upstream filter selected to absorb long-wave radiation generated by the claimed generator so as to become heated while allowing short-wave infrared radiation to pass therethrough, with the downstream filter selected to allow the short-wave radiation to pass therethrough, with the upstream filter and the claimed distance reducing heating of the downstream filter as claimed, and with the passing short-wave radiation configured to locally heat powder regions to which an absorber has been applied so as to produce the claimed parts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742